1DETAILED ACTION
This action is in response to arguments and amendments filed for Application 15/966501 on August 25, 2022, in which Claims 1-20 are presented for examination.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending, of which Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 1. A computer-implemented method comprising , wherein formatting the parsed set of data storage information comprises obtaining one or more event identifiers from the parsed set of data storage information, assigning at least one label to each of the one or more obtained event identifiers, and generating a vector representation of at least a portion of the one or more assigned labels corresponding to the event identifiers from the formatted parsed set of data storage information; training the at least one neural network model using the parsed set of sequential data storage information and one or more additional training parameters, wherein training comprises learning one or more patterns in the parsed set of sequential data storage information and a connection between the one or more patterns and at least one of a data unavailability event and a data loss event; predicting, by applying the at least one trained neural network model to the parsed set of sequential data storage information, at least one of a future data unavailability event and a future data loss event; and outputting an alert based at least in part on the predicting of at least one of a future data unavailability event and a future data loss event; wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

Claim 15. (Currently Amended) A non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes said at least one processing device: to parse a set of data storage information based at least in part on multiple parameters related to install base information, wherein the multiple parameters comprise at least one temporal parameter and one or more event-related parameters; to format the parsed set of data storage information into a parsed set of sequential data storage information compatible with at least one neural network model, wherein formatting the parsed set of data storage information comprises obtaining one or more event identifiers from the parsed set of data storage information, assigning at least one label to each of the one or more obtained event identifiers, and generating a vector representation of at least a portion of the one or more assigned labels corresponding to the event identifiers from the formatted parsed set of data storage information; to train the at least one neural network model using the parsed set of sequential data storage information and one or more additional training parameters, wherein training comprises learning one or more patterns in the parsed set of sequential data storage information and a connection between the one or more patterns and at least one of a data unavailability event and a data loss event; to predict, by applying the at least one trained neural network model to the parsed set of sequential data storage information, at least one of a future data unavailability event and a future data loss event; and to output an alert based at least in part on the predicting of at least one of a future data unavailability event and a future data loss event.

Claim 18. An apparatus comprising: at least one processing device comprising a processor coupled to a memory; said at least one processing device being configured: to parse a set of data storage information based at least in part on multiple parameters related to install base information, wherein the multiple parameters comprise at least one temporal parameter and one or more event-related parameters; to format the parsed set of data storage information into a parsed set of sequential data storage information compatible with at least one neural network model, wherein formatting the parsed set of data storage information comprises obtaining one or more event identifiers from the parsed set of data storage information, assigning at least one label to each of the one or more obtained event identifiers, and generating a vector representation of at least a portion of the one or more assigned labels corresponding to the event identifiers from the formatted parsed set of data storage information; to train the at least one neural network model using the parsed set of sequential data storage information and one or more additional training parameters, wherein training 6Attorney Docket No.: 110298.01 Confirmation No.: 5810 comprises learning one or more patterns in the parsed set of sequential data storage information and a connection between the one or more patterns and at least one of a data unavailability event and a data loss event; to predict, by applying the at least one trained neural network model to the parsed set of sequential data storage information, at least one of a future data unavailability event and a future data loss event; and to output an alert based at least in part on the predicting of at least one of a future data unavailability event and a future data loss event.


Allowable Subject Matter
Claims 1-20 are allowable in light of the Applicant's argument and in light of the prior art made of record. 


Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Upon searching a variety of databases, the examiner considers “formatting the parsed set of data storage information comprises obtaining one or more event identifiers from the parsed set of data storage information, assigning at least one label to each of the one or more obtained event identifiers, and generating a vector representation of at least a portion of the one or more assigned labels corresponding to the event identifiers from the formatted parsed set of data storage information”, in Claims 1, 15 and 18; in conjunction with all other limitations of the dependent and independent claims are not taught or suggested by the prior art of record (PTO-892).  Therefore, claims 1-20 are hereby allowed.


Prior Art Made of Record

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Chong et al. (U.S. Patent Application Publication No. 2013/0055023 A1), hereinafter “Chong”.  Chong is cited on PTO-892 filed 9/7/2022.
	Chong: ¶ 85 teaches the memory specification may be parsed to extract configuration information of the one or more memories.

Although conceptually similar to the claimed invention of the instant application, Chong does not teach generating a vector for formatted parsed data.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Pant (US Patent Application 2018/0300375) teaches the hardware controller may be configured to detect a first event in the storage system, identify data associated with the first event, parse the data according to a logging protocol, and store the parsed data in a database.
-Lora (US Patent Application 2005/0187940) teaches each EIM is configured to communicate with a respective data source at a remotely located data storage system and to identify, filter and convert storage metadata from the data source to a standardized format.
-Zimmermann (US Patent Application 2014/0095935) teaches failure output vectors are generated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114